Title: From Benjamin Franklin to Benjamin Rush, 26 June 1776
From: Franklin, Benjamin
To: Rush, Benjamin


  
    
    Manor of Moreland, at Mr. Duffield’s, June 26. 76
    Dear Doctor, 

I have just received the enclos’d Letters by the Chevalier Kermorvan. By the Conversation I have had with him he appears to me skilful in his Profession. I hope in a few days to be strong enough to come to town and attend my Duty in Congress. In the mean time, I could wish you to introduce the Gentleman where it may be proper, and that you would translate the Passage relating to him that I have mark’d in M. Dubourg’s Letter, and show it with what you have receiv’d to the same purpose from the same Friend. As I think Philada. should be better fortify’d than it yet is, I hope some Use will be made of this Gentleman’s Talents as an Engineer for that End. With great Esteem, I am, Dear Doctor Your affectionate Friend and most obedient Servant
B Franklin
Respects to Mrs Rush Doctor Rush(not recorded)
 
Addressed: To / Dr Rush / Philadelphia
Endorsed: June 26th. 1776 Lre from Dr Franklin to Dr Rush relative to Mr Kermovan read 28h. June before Bd War
